In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 15-669V
                                          (not to be published)

*************************
BAHMAN SHARIFIPOUR and ANDREW *
SHARIFIPOUR, legal guardians of *
BEVERLY SHARIFIPOUR,            *                                Special Master Corcoran
                                *
                  Petitioners,  *                                Filed: June 6, 2017
                                *
          v.                    *                                Decision; Attorney’s Fees and Costs.
                                *
                                *
SECRETARY OF HEALTH AND         *
HUMAN SERVICES,                 *
                                *
                  Respondent.   *
                                *
*************************

Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioners.

Althea Walker Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

        On June 29, 2015, Bahman and Andrew Sharifipour filed a petition on behalf of Beverly
Sharifipour, as her legal guardian, seeking compensation under the National Vaccine Injury
Compensation Program.2 The Petition alleged that the influenza and tetanus diphtheria acellular
pertussis vaccines Ms. Sharifipour received on October 31, 2012, caused her to develop Acute
Disseminated Encephalomyelitis. ECF No. 1. The parties eventually filed a stipulation for damages

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the decision will available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public in its present form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
on December 1, 2016 (ECF No. 27), which I adopted as my decision on damages that same day.
ECF No. 28.

        Petitioners have now filed a motion requesting final attorney’s fees and costs, dated May
17, 2017. See ECF No. 34. Petitioners request reimbursement of attorney’s fees and costs in the
combined amount of $71,459.41 (representing $51,988.70 in attorney’s fees, $13,930.87 in costs,
and $5,539.84 in Petitioners’ costs). Id. Respondent filed a written reaction on May 23, 2017,
indicating that he is satisfied that the statutory requirements for an award of attorney’s fees and
costs are met in this case but deferring to my discretion the determination of the amount to be
awarded. ECF No. 36. Petitioners also stated in their General Order No. 9 that $5,539.84 is the
total amount that they personally expended on their case. ECF No. 35.

        The hourly rates requested are in keeping with the rates that these attorneys have previously
received in Vaccine Program cases, and consistent with the rates I have awarded. See, e.g., Johnson
v. Sec’y of Health & Human Servs., No. 14-113V, 2016 WL 5224405 (Fed. Cl. Spec. Mstr. Aug.
19, 2016); Cabrera v. Sec’y of Health & Human Servs., No. 13-598V, 2017 WL 656303, at *3
(Fed. Cl. Spec. Mstr. Jan. 23, 2017); McCulloch v. Sec’y of Health & Human Servs., No. 09-293V,
2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). I will therefore award the rates
requested. I also approve the requested attorney time as reasonable. I find the additional costs sum
expended by Conway, Homer to be reasonable. Finally, I conclude that the personal expenses
incurred by Petitioners for medical records and obtaining guardianship are reasonable and award
them in full.3

        Accordingly, an award of $65,919.57 should be made in the form of a check payable jointly
to Petitioners and Petitioners’ counsel, Ronald Homer, Esq. An additional award of $5,539.84
should be made in the form of a check to Petitioners for the personal expenses they incurred
pursuing the claim. Payment of this amount represents all attorney’s fees and costs available under
42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed pursuant to RCFC Appendix
B, the clerk of the Court SHALL ENTER JUDGMENT in accordance with the terms of
Petitioner’s motion.4



3
 The costs expended by Petitioners include $1,062.84 for copying and retrieving medical records, and $4,477.00 from
two different lawyers to establish proper guardianship. See generally Fees Motion at Tab C. The first attorney at
Raudonis Law Office provided services to help Petitioners establish guardianship where they initially resided in
Massachusetts. Id. at 65-69. After Petitioners moved to New Hampshire during the pendency of this case, they hired
a new lawyer at the Law Office of Sheila C. Harrington to complete the transfer of guardianship to New Hampshire.
Id. at 70-72.
4
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2
IT IS SO ORDERED.
                        /s/ Brian H. Corcoran
                           Brian H. Corcoran
                           Special Master




                    3